Citation Nr: 0613949	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), bi-polar disorder, and depression.

2.  Entitlement to service connection for atherosclerotic 
heart disorder, to include as secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1962 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board notes that in correspondence dated in August 2003 
the veteran expressed disagreement with both issues addressed 
in the June 2003 decision, but that the April 2004 statement 
of the case did not include the atherosclerotic heart 
disorder issue.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, this matter must be remanded for the 
issuance of a statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence including by correspondence dated in November 2002.

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran claims he has an acquired 
psychiatric disorder as a result of events during service in 
Vietnam, including exposure to rocket and mortar attacks, and 
that he received treatment for a "nervous breakdown" less 
that one year after he retired from service.  Although the RO 
noted his claimed stressors could not be verified, the Board 
finds a service department performance report dated in 
September 1970 is credible supporting evidence of his claim 
of exposure to repeated rocket attacks.  In that report, the 
initial indorsing official noted that on numerous occasions 
the veteran had been observed in the execution of his duties 
during hostile rocket attacks by enemy forces.  

The Board also finds credible evidence has been submitted in 
support of his claim that he received mental health treatment 
in approximately July 1987, including correspondence to VA 
dated in July 1987 in which the veteran reported he was 
receiving treatment for a mental breakdown.  The Board notes 
the veteran has been awarded Social Security Administration 
(SSA) disability benefits; however, the medical records 
associated with that claim have not been obtained.  
Therefore, additional development is required prior to 
appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the June 2003 rating decision 
denying entitlement to service connection for atherosclerotic 
heart disorder, to include as secondary to a service-
connected disability, the Board finds additional development 
of this issue is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
atherosclerotic heart disorder, to 
include as secondary to a service-
connected disability.  The veteran and 
his representative should be apprised 
that to perfect the appeal on this issue 
for Board review he must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.

2.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his psychiatric disorder 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  These notice requirements 
are to be applied to all elements of the 
claim.

3.  Appropriate efforts should be taken 
to obtain any available records 
associated with the veteran's SSA 
disability claim.  

4.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present psychiatric disorder (under DSM-
IV criteria) as a result of service (to 
include PTSD related to a verified event 
in service or a psychosis that was 
manifest within one year of his service 
retirement).  The examiner should be 
informed that the veteran's claim as to 
having been exposed to rocket attacks 
during service in Vietnam is verified and 
that his report of having received 
treatment for a "nervous breakdown" has 
been found to be credible.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





